Citation Nr: 0212047	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 21, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and the assignment of the initial 
rating.  


(The issue of the propriety of an initial 30 percent rating 
assigned for PTSD, from October 21, 1998, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

In a July 1999 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
PTSD, effective from October 21, 1998.  The veteran expressed 
disagreement with the assigned evaluation.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating action in which the RO 
increased the initial evaluation assigned for PTSD from 10 to 
30 percent (also effective from October 21, 1998).  As will 
be detailed below, the veteran has perfected a timely appeal 
to the Board only on the question of the effective date 
assigned for the initial 30 percent evaluation.   

In light of the distinction between claims for increased 
evaluations and claims for higher initial evaluations 
following grants of service connection, noted by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has 
recharacterized the issues as on the title page of this 
decision. 

The Board is undertaking additional development on the issue 
of the propriety of an initial 30 percent rating assigned for 
PTSD, from October 21, 1998, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a July 1999 rating action, the RO granted service 
connection and assigned an initial 10 percent rating for PTSD 
from October 21, 1998; the RO notified the veteran of that 
determination later in July 1999.  

3.  In September 1999, the veteran submitted a notice of 
disagreement as to the rating assigned.  

4.  In an October 2000 rating decision, the RO increased the 
initial rating assigned for PTSD from 10 to 30 percent, 
effective from October 21, 1998.  The veteran expressed 
disagreement and perfected a timely appeal as to the decision 
to award the 30 percent rating from October 21, 1998.  


CONCLUSION OF LAW

The claim for an effective date earlier than October 21, 
1998, for the assignment of an initial 30 percent rating for 
PTSD is without legal merit.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
earlier effective date issue at this time, as all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

In this regard, the Board notes that, as evidenced by the 
August 2001 rating decision and the April 2002 statement of 
the case, the veteran and his attorney have been given notice 
of the pertinent laws and regulations governing entitlement 
to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has been provided ample opportunity to 
submit such information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that the duty to assist has been met.  It 
appears that all existing, pertinent evidence relative to the 
claim is of record.  Significantly, neither the veteran, nor 
his representative, has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board emphasizes that the central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, any 
later developed evidence, even if establishing earlier 
entitlement, would not affect the outcome of the claim for an 
earlier effective date for the assignment of an initial 30 
percent rating for PTSD.  Therefore, such evidence is not 
shown to be necessary for the resolution of the claim, and 
provides no basis for remand.  

Under these circumstances, and in view of the bases for the 
denial of the claim, as explained below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first remanding it to 
the RO-either for explicit VCAA consideration or for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In a September 1982 letter responding to a statement received 
from the veteran in August 1982 , the RO informed him that 
service connection was not in effect for a nervous condition.  
The RO also indicated that if the veteran wished to claim 
service connection for that condition, he "must state so."  

In the next statement received from the veteran, date-stamped 
as having been received at the RO on October 21, 1998, he 
submitted a claim for service connection for PTSD.  In a July 
1999 rating decision, the RO granted service connection and 
assigned an initial 10 percent rating, effective October 21, 
1998.  The RO notified the veteran of that decision, and of 
his appellate rights, in a letter dated July 13, 1999.  

In a statement received at the RO in September 1999, the 
veteran disagreed with the initial 10 percent rating 
assigned.  In an October 2000 decision, a Decision Review 
Officer increased the initial rating assigned for PTSD from 
10 to 30 percent, effective from the October 21, 1998 date of 
the grant of service connection.  That same month, the RO 
sent the veteran a letter notifying him of that decision and 
issued a statement of the case (SOC) on the question of the 
effective date for the grant of service connection for PTSD, 
noting the recent increase to 30 percent.  

In November 2000, the veteran submitted a notice of 
disagreement (NOD) as to the "decision to award me a 30% 
rating retroactive to only a short time ago."  In December 
2000, the RO issued an SOC addressing the issue of the 
effective date of the grant of service connection.  The 
veteran's VA Form 9, in which he referred to the effective 
date claim, was received in January 2001. 

The veteran contends, in essence, that he is entitled to an 
effective date earlier than that assigned by the RO because 
he has been pursing a claim for service connection since 
shortly after he was discharged from service.  

Applicable statutory and regulatory provisions stipulate 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date for the award of disability 
compensation based on direct service connection is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b); 38 C.F.R. § 3.400(b)(2).

In this case, the veteran has, technically, perfected an 
appeal as to the effective date of the assignment of the 
initial 30 percent rating for PTSD.  However, as his 
assertions make clear, he is actually seeking an earlier 
effective date for the grant of service connection for PTSD 
(which, in light of Fenderson, is the same date as that 
assigned for the initial 30 percent rating).  However, as 
indicated above, service connection for PTSD was granted, and 
the October 21, 1998 effective date initially assigned, via a 
July 1999 rating decision.  Although the veteran was notified 
of that denial later in July 1999, no document that can be 
construed as a notice of disagreement (NOD) with the assigned 
effective date was received until November 2000, after the RO 
increased the initial rating assigned to 30 percent.  The 
Board notes, however, that that communication cannot be 
considered a timely NOD as to the effective date assigned 
because it was not received within one year from the July 
1999 date on which the RO mailed notice of the determination.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Hence, the July 
1999 rating decision, which, in pertinent part, assigned the 
effective date that governs both the grant of service 
connection and the assignment of the initial 30 percent 
evaluation, is final (Id.), and the Board is unable to 
address any of the veteran's arguments as to why an earlier 
effective date for the grant of service connection is 
warranted.  

In any event, in view of the foregoing, the Board must 
conclude that there is no legal basis for the assignment of 
an earlier effective date for the initial 30 percent rating 
for PTSD (which, as a practical matter, can never be earlier 
than the October 21, 1998 effective date of the grant of 
service connection).  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date earlier than October 21, 1998, for the 
assignment of the initial 30 percent rating for PTSD is 
denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

